FILED
                            NOT FOR PUBLICATION                             SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARKEE DION CARTER,                              No. 08-17161

               Petitioner - Appellant,           D.C. No. 3:06-cv-07398-SI

  v.
                                                 MEMORANDUM *
ROBERT AYERS, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       California state prisoner Markee Dion Carter appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 petition challenging the forfeiture




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of behavioral time credits. We have jurisdiction under 28 U.S.C. § 2253 1, and we

affirm.

      To the extent Carter contends there was no evidence to support the

disciplinary decision finding him guilty of conspiracy to traffic and distribute a

controlled substance, the record reflects there was “some evidence” supporting the

disciplinary decision. Accordingly, the state court’s rejection of this claim was

neither contrary to, nor an unreasonable application of, Superintendent v. Hill,

472 U.S. 445, 455 (1985), nor based on unreasonable determination of the facts in

light of the evidence presented. See 28 U.S.C. § 2254(d).

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether Carter’s
due process rights were violated because the disciplinary decision was not
supported by “some evidence.”

                                           2                                    08-17161